Citation Nr: 0326196	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-19 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral Morton's 
Neuroma as secondary to service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a back disorder as 
secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a leg disability as 
secondary to service-connected bilateral pes planus.

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for Morton's Neuroma, a back disorder, and 
a leg disability, each claimed as secondary to service-
connected bilateral pes planus; and for a disability rating 
in excess of 10 percent for bilateral pes planus.

The issues service connection for a leg disability and a 
disability rating in excess of 10 percent for bilateral pes 
planus will be addressed in the remand that follows this 
decision.


FINDINGS OF FACT

1.  The record includes uncontradicted medical opinion 
evidence indicating that bilateral Morton's Neuroma was 
caused or aggravated by the veteran's service connected 
bilateral pes planus.

2.  The record includes uncontradicted medical opinion 
evidence indicating that the degenerative disc disease of the 
lumbar spine was caused or aggravated by the veteran's 
service connected bilateral pes planus.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral Morton's Neuroma is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2003).

2.  Resolving all reasonable doubt in the veteran's favor, 
degenerative disc disease of the lumbar spine is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his Morton's Neuroma and 
degenerative disc disease of the low back were caused or 
aggravated by his service connected pes planus.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc). 

Next, the Board notes that it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, we are mindful that we cannot make our 
own independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care profession al, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465 (1994); FED. R. EVID. 601.  And a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board notes that the 
record on appeal shows that the RO, in July 1947, granted 
service connection for bilateral pes planus (see RO decision 
dated in July 1947).  The record on appeal also contains 
medical opinions from VA physicians and/or private physician 
that provides the veteran with a current diagnosis of 
bilateral Morton's Neuroma and lumbar spine degenerative disc 
disease (see VA examinations dated in November 1998, July 
2001, and July 2002; lumbar spine magnetic resonance imaging 
evaluation (MRI) dated in May 2001; and letter from Stephen 
I. Greenfogel, D.P.M., dated in June 2000).

Given the above findings, the Board finds that the claims of 
service connection for Morton's Neuroma and a low back 
disorder turn on whether there is competent medical evidence 
of these disorders being proximately due to or the result of 
an already service-connected disability.  38 C.F.R. § 3.310.

As to the claim of secondary service connection for Morton's 
Neuroma, the Board notes that, when examined by VA in 
November 1998, the VA examiner specifically opined that the 
veteran's bilateral Morton's Neuroma was not related to his 
pes planus.  

On the other hand, the July 2002 VA feet examiner opined as 
follows:

The question that was asked of the 
examiner:  Is it likely as not that the 
veteran's back and leg problems are 
related to his pes planus deformity and 
also the Morton's neuroma?
* * *
Regarding the second question about the 
Morton's neuroma being affected by pes 
planus.  That answer is "yes."  With 
the flatfoot, the foot is more unstable, 
and Morton's neuroma is an inflammation 
of the nerve that is usually in the third 
interspace, and sometimes it can be in 
the fourth, or it can be in the second 
interspace.

On examination of this patient, there was 
significant pain in the third and the 
fourth interspaces of both feet.  The 
patient described the pain as a radiating 
type pain.

The question regarding the neuroma is the 
patient has been treated for those 
neuromas, but they are still symptomatic.  
(Emphasis added).

The Board finds that it will give more evidentiary weight to 
the July 2002 VA examiner's opinion then the earlier November 
1998 VA examiners' opinion.  The Board has reached this 
conclusion because the July 2002 opinion was provided after 
the examiner had had an opportunity to review the veteran's 
voluminous treatment records from the Lyons VA medical center 
(VAMC) and made specific references to those records where as 
November 1998 VA examiners' opinion was made without the 
examiner having these records available to him.

As to the claim of secondary service connection for a low 
back disorder, the July 2002 foot examiner, after citing to 
the May 2000 spine MRI that showed degenerative changes at 
L4-L5 and L5-S1, opined as follows:

The question that was asked of the 
examiner: Is it likely as not that the 
veteran's back and leg problems are 
related to his pes planus deformity and 
also the Morton's neuroma?

Based on this examination, pes planus, 
which is flatfeet, can cause low back 
pain.  The pain then can lead to some 
degenerative changes on the patient's 
back.  All of these problems are related 
due to alignment problems.  It is hard to 
determine if the patient had the spinal 
stenosis before he had the pes planus 
deformity.  So to answer the question, 
pes planus can effect (sic) the low back.  
(Emphasis added).

The July 2002 feet examiner's opinion that the degenerative 
disc disease of the lumbar spine is either proximately due to 
or the result of service-connected pes planus stands 
uncontradicted by any other evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions); Allen v. Brown, 7 Vet. App. 439 (1994).  

Given the fact that the Board has decided to give more 
evidentiary weight to the opinion provided by the July 2002 
feet examiner (i.e., that the bilateral Morton's Neuroma is 
either proximately due to or the result of service-connected 
pes planus) then that of the November 1998 VA examiner as 
well as the uncontradicted medical opinion as to the 
veteran's lumbar spine degenerative disc disease (i.e., it 
being proximately due to or the result of service-connected 
pes planus), and resolving all reasonable doubt in favor of 
the veteran, the Board concludes that the evidence supports a 
grant of service connection for bilateral Morton's Neuroma 
and degenerative disc disease of the lumbar spine.  
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Allen v. 
Brown, 7 Vet. App. 439 (1994); 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2003).  

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that the above decision constitutes a complete grant of 
the maximum benefit allowable by law or regulation.  
Therefore, the Board finds that a discussion of the Veterans 
Claims Assistance Act of 2000 and the effect it had on the 
above two claims is not needed as to this issue.

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that the above decision constitutes a complete grant of 
the maximum benefit allowable by law or regulation.  
Therefore, the Board finds that a discussion of the Veterans 
Claims Assistance Act of 2000 and the effect it had on the 
veteran's claim is not needed as to this issue.





ORDER

Service connection for bilateral Morton's Neuroma is granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted.


REMAND

As to the veteran's claims of service connection for a leg 
disability and a disability rating in excess of 10 percent 
for bilateral pes planus, the Board observes that the VCAA 
also requires, among other things, that VA obtain and 
associate with the record on appeal all evidence adequately 
identified by the veteran and obtain VA examinations to 
obtain medical opinion evidence necessary to adjudicate the 
veteran's claims.  See 38 U.S.C.A. § 5107A (West 2002).

In this regard, while a review of the record on appeal shows 
that the July 2002 feet examiner was asked to comment on the 
relationship, if any, between any current leg disability and 
the veteran's service connected pes planus, no such opinion 
was provided by that examiner.  Therefore, on remand, the 
July 2002 feet examiner needs to be contacted and asked to 
provide the requested opinion.  See 38 U.S.C.A. § 5107A (West 
2002).  

In addition, the record reflects that in June 2002, the RO 
sent the veteran a VCAA letter that contains, among other 
things, the 30-day time limitation for submitting the 
information and evidence described in the letter.  However, 
in a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

In view of the above, these issues are REMANDED to the RO for 
the following actions:

1.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him in recent years for his claimed 
disabilities.  Obtain all records 
identified by the veteran.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran should be informed 
in writing.

2.  .  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should have the claims' 
file sent to the examiner who conducted 
the July 2002 feet examination, or 
another qualified podiatrist, and after a 
review of the record on appeal, asked to 
answer the following questions:

i.  What are the diagnoses for the 
veteran's leg disorders?
ii.  Is any currently diagnosed leg 
disorder proximately due to or the 
result of service-connected 
bilateral pes planus?

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
October 2002 Supplemental Statement of 
the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



